DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 21, 2018 has been considered by the examiner.
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate or render obvious a variable-speed speed-up mechanism having an electric device and a transmission device  having a planetary gear set, wherein the sun gear shaft forms an output shaft which is configured to connect to the target to be driven, the internal gear carrier shaft forms a constant-speed input shaft, and the planetary gear carrier shaft forms a variable-speed input shaft, wherein the electric device includes a constant-speed electric motor to rotate the constant-speed input shaft of the transmission device in a first direction, and a variable-speed electric motor connected to the variable-speed input shaft of the transmission device, which is formed in a cylindrical shape around the axis line, and in which the constant-speed input shaft is inserted into a shaft insertion hole penetrating in the axial direction, and wherein a brake mechanism which is configured to detect an abnormal state of the variable-speed electric motor, stop rotation of at least one of the variable-speed input shaft and the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent No. 3,056,914 to Potter teaches a dual motor and a planetary gear set connected to a constant and variable speed generator, however, it lacks a teaching of a brake connected to the variable speed generator.
U.S. Publication No. 2018/0195582 to Han teaches a constant speed motor and a variable speed generator are connected through a planetary gear set, however, lacks a teaching of a brake connected to the variable speed generator that stops the variable speed generator in an abnormal state.
U.S. Publication No. 2012/0133155 to Sorg teaches a planetary gear set connected to a constant speed generator and a variable speed motor, however, the brake is attached to the constant speed generator.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN HOLMES whose telephone number is (571)272-3448.  The examiner can normally be reached on 10AM-6PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN HOLMES/Primary Examiner, Art Unit 3659